Earl Warren: -- gentlemen.
Joseph S. Kaufman: May it please the Court. Maryland has concluded its argument unless there are some further questions by the Court.
Earl Warren: Well, that's it. Thank you very much. Mr. Hicks, any rebuttal? Attorney General Patty.
Kenneth C. Patty: May it please the Court. I feel that my colleague, my Assistant Mr. Hicks has fully developed the essential question involved here and that I deem it unnecessary this time to go into the case any further unless the Court has some questions (Inaudible) We feel that unless there is a controversy existing on the count of the breach of contract to the breach of compact that compact never was anything more than a scrap of paper that if -- if it was a contract, certain controversy has risen between the two states on the count of fact that one state has attempted to unilaterally abrogate the terms of the contract.
Earl Warren: Thank you.